Case 1:20-cv-00269-SEB-MJD Document 10 Filed 04/27/20 Page 1 of 6 PageID #: 25




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

KURT LOVINS,                                     )
                                                 )
                            Plaintiff,           )
                                                 )
                       v.                        )      No. 1:20-cv-00269-SEB-MJD
                                                 )
CITY OF COLUMBUS, et al.                         )
                                                 )
                            Defendants.          )

                                          ORDER

       Plaintiff Kurt Lovins is currently a prisoner incarcerated in the Bartholomew

County Jail in Columbus, Indiana. On January 23, 2020, he filed a pro se complaint

pursuant to 42 U.S.C. § 1983 against three defendants: the City of Columbus, Indiana,

and two Columbus Police Officers, Brandon Decker and Drake Maddox. Mr. Lovins

alleges that on April 3, 2019, he was arrested outside his residence by Officers Decker

and Maddox. Officer Decker allegedly ordered Mr. Lovins to produce his cell phone and

then entered Mr. Lovins’s residence without probable cause or permission and retrieved

Mr. Lovins’s cell phone without a search warrant. Mr. Lovins alleges that Officer

Maddox was present and failed to intervene in Officer Decker’s violation of Mr. Lovins’s

constitutional rights. Mr. Lovins claims that these actions violated the Fourth

Amendment’s prohibition on unreasonable searches and seizures as well as his due

process rights. He further claims that the City of Columbus was deliberately indifferent

to the obvious need for training of its officers and had an unconstitutional policy of



                                             1
Case 1:20-cv-00269-SEB-MJD Document 10 Filed 04/27/20 Page 2 of 6 PageID #: 26




failing to train its officers that directly led to his constitutional injury. Mr. Lovins seeks

money damages in relief.

                                    Complaint Screening

       Under 28 U.S.C. § 1915A, “the [federal district] court shall review, before

docketing, if feasible or, in any event, as soon as practicable after docketing, a complaint

in a civil action in which a prisoner seeks redress from a governmental entity or officer or

employee of a governmental entity” and shall dismiss the complaint or any portion of it if

the complaint “is frivolous, malicious, or fails to state a claim upon which relief may be

granted” or “seeks monetary relief from a defendant who is immune from such relief.”

§ 1915A(a), (b).

       In determining whether a complaint states a claim, the Court applies the same

standard as when addressing a motion to dismiss under Federal rule of Civil Procedure

12(b)(6). See Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006). To survive

dismissal under federal pleading standards,

       [the] complaint must contain sufficient factual matter, accepted as true, to
       state a claim to relief that is plausible on its face. A claim has facial
       plausibility when the plaintiff pleads factual content that allows the court to
       draw the reasonable inference that the defendant is liable for the
       misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Thus, a “plaintiff must do better than

putting a few words on paper that, in the hands of an imaginative reader, might suggest

that something has happened to [him] that might be redressed by the law.” Swanson v.

Citibank, N.A., 614 F.3d 400, 403 (7th Cir. 2010) (emphasis in original).



                                               2
Case 1:20-cv-00269-SEB-MJD Document 10 Filed 04/27/20 Page 3 of 6 PageID #: 27




       To state a claim for relief under 42 U.S.C. § 1983, “a plaintiff must allege: (1) that

defendants deprived him of a federal constitutional right; and (2) that the defendants

acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006)

(citations omitted). Pro se complaints such as the one filed here by the plaintiff are

construed liberally and held “to a less stringent standard than formal pleadings drafted by

lawyers.” Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation

omitted). “When screening a prisoner complaint, the Court analyzes the allegations

under the most ‘explicit source[s] of constitutional protection.’” Tate v. Ramirez, No. 19-

CV-1520-JPS, 2020 WL 291939, at *2 (E.D. Wis. Jan. 21, 2020) (quoting Graham v.

Connor, 490 U.S. 386, 395 (1989)); accord Conyers v. Abitz, 416 F.3d 580, 586 (7th Cir.

2005) (a claim should proceed under the constitutional provision under which it arises;

the case “gains nothing by attracting additional constitutional labels”).

       Mr. Lovins’s allegations clearly implicate the Fourth Amendment’s prohibition

against unreasonable searches and seizures and are sufficient to allow him to proceed on

his Fourth Amendment claim against Officers Decker and Maddox.

       Mr. Lovins’s alternative due process claim, which as far as we can tell is based on

the same facts and allegations as the Fourth Amendment claim, is therefore duplicative

and superfluous. See Graham, 490 U.S. at 395 (the substantive due process clause cannot

serve as the basis of a civil rights claim if the government conduct is proscribed by a

more specific constitutional provision). Because Mr. Lovins has alleged a valid claim

under the Fourth Amendment, his alternative due process claim is dismissed.



                                              3
Case 1:20-cv-00269-SEB-MJD Document 10 Filed 04/27/20 Page 4 of 6 PageID #: 28




       Mr. Lovins’s Fourth Amendment and Monell claims, which, while not subject to

dismissal, nonetheless cannot proceed in this litigation at this time. In Mr. Lovins’s

complaint, he has failed to disclose that, according to publicly available Indiana court

records, he is currently being prosecuted in Bartholomew Superior Court for possessing

and distributing drugs. See State of Indiana v. Kurt Thomas Lovins, Bartholomew

Superior Court Case No. 03D01-1904-F2-001961; State of Indiana v. Kurt Thomas

Lovins, Bartholomew Superior Court Case No. 03D01-1904-F2-001832, available at

mycase.IN.gov. It appears that at least one of these criminal cases is related to the April

3, 2019 search, but in any event, neither case has concluded yet, either by plea or trial.

       Under Younger v. Harris, 401 U.S. 37 (1971), “federal courts must abstain from

taking jurisdiction over federal constitutional claims that may interfere with ongoing state

proceedings.” Gakuba v. O’Brien, 711 F.3d 751, 753 (7th Cir. 2013). The claims alleged

here in Mr. Lovins’s federal lawsuit, to wit, claims of damages resulting from an illegal

search and seizure, “involve constitutional issues that may be litigated during the course

of his criminal case” and deciding those issues in federal court at this time “could

undermine the state court proceeding.” Id. If Mr. Lovins believes that “there are

infirmities in his state criminal cases that warrant dismissal of [those] cases, or the

exclusion of certain evidence due to violations of his constitutional rights,” he should

raise those issues in his state criminal proceedings. Tate, 2020 WL 291939, at *2. For

these reasons, Younger abstention applies to the issues he has raised here.

       However, “[b]ecause monetary relief is not available to [Mr. Lovins] in his

defense of criminal charges … and because his claims may become time-barred by the

                                              4
Case 1:20-cv-00269-SEB-MJD Document 10 Filed 04/27/20 Page 5 of 6 PageID #: 29




time the state prosecution has concluded,” we will stay rather than dismiss his civil-rights

claims. See Gakuba, 711 F.3d at 753. Accordingly, we will permit Mr. Lovins to

proceed on his Fourth Amendment claims against Officers Decker and Maddox as well as

his Monell claim against the City of Columbus, but this action will be stayed pending the

conclusion of Mr. Lovins’s state court criminal proceedings. Mr. Lovins is required to

notify the Court within twenty-one (21) days of the conclusion of his criminal cases. At

that time, the Court can decide on the appropriateness of lifting the stay and ordering

service upon the Defendants named here.

        IT IS SO ORDERED.



              4/27/2020
Date: ____________________________                _______________________________
                                                   SARAH EVANS BARKER, JUDGE
                                                   United States District Court
                                                   Southern District of Indiana




                                             5
Case 1:20-cv-00269-SEB-MJD Document 10 Filed 04/27/20 Page 6 of 6 PageID #: 30




Distribution:

KURT LOVINS
BARTHOLOMEW COUNTY JAIL
543 2nd Street
Columbus, IN 47201




                                      6
